Egan Jr., J.
Respondent is authorized to “resolve conflicts in the medical evidence and to credit one expert’s opinion over that of another, so long as the credited expert articulates a rational and fact-based opinion founded upon a physical examination and review of the pertinent medical records” (Matter of Freund v Hevesi, 34 AD3d 950, 950 [2006]). Inasmuch as the opinion of the Retirement System’s expert meets this criteria, respondent’s determination is supported by substantial evidence and, hence, will not be disturbed (see Matter of Ragno v DiNapoli, 68 AD3d 1342, 1344 [2009]; Matter of Maori v DiNapoli, 56 AD3d 936, 937 [2008]).
*1022Rose, J.R, Malone Jr., Stein and McCarthy, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.